Title: From Thomas Jefferson to Ezra Stiles, 10 June 1784
From: Jefferson, Thomas
To: Stiles, Ezra



Sir
Hartford June 10. 1784.

After I had the pleasure of seeing you in New Haven I received information that you were in possession of several facts relative to the huge bones of the Animal incognitum found in America, or of the Mammoth as the Russians call the same animal whose bones they also find in the Northern parts of their empire. Monsr. de Buffon the celebrated Physiologist of the present age, who has advanced a theory in general very degrading to America, has in this particular also adopted an opinion which I think not founded in fact. It is that this animal was the same with the elephant of Asia and Africa. I think it certain that it was a different animal. Having therefore on a particular occasion drawn his opinion into question I am still anxious of getting every additional information on the subject which may serve either to confirm or to correct the con–  clusion I had formed. I take the liberty therefore of asking from you a communication of whatever facts you may have become acquainted with as to this animal. As I shall not leave Boston till the 28th. inst. any letter to me forwarded thither by post will probably come safe. Perhaps it may be new to you that the bones of this animal have been lately dug up in the Salines of North Holston in Lat. 36°–30′ which is much further South than they have ever before been found. I understand from different quarters that the Indians beleive this animal still existing in the North and North West tho’ none of them pretend ever to have seen one. It is said that the bones abound on the upper parts of the Missouri. To a friend of science I know I need make no apology for the liberty of this application. After repeating to you assurances of the pleasure with which I shall render any services in my power to the institution over which you so worthily preside, as well as to yourself personally, I have the honor to subscribe myself with the most perfect esteem & respect Sir Your most obedient & most humble servt,

Th: Jefferson

